UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7267


TODD SMITH,

                 Petitioner - Appellant,

          v.

WARDEN DUNLAP,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:15-cv-02538-DCN)


Submitted:    January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd Smith, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, William Edgar
Salter,   III,  Assistant Attorney   General,  Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd     Smith      seeks   to    appeal    the     district         court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              The order is

not    appealable       unless     a    circuit     justice      or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of     appealability       will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the     merits,    a    prisoner    satisfies         this    standard    by

demonstrating         that     reasonable        jurists    would       find    that     the

district       court’s       assessment    of    the   constitutional           claims    is

debatable      or     wrong.       Slack    v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                     Accordingly, we deny

a   certificate       of     appealability       and   dismiss        the    appeal.      We

dispense       with     oral     argument       because    the        facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3